The of the court (King, J. absent,) was pronounced by
Rost, I.
This action was brought on an open account, for work done and materials furnished by the plaintiff to the defendant. The defendant having failed to appear, a judgment was taken against him by default; and, after the legal delays, the plaintiff proved his claim, and the judgment was made final. The defendant then appeared in court by counsel, and moved for a new trial, on the ground that the account annexed to the petition was alleged to be made part *297thereof, and that he had not been served .with a copy of said account. The motion was overruled, and the defendant appealed.,
. It is not necessary to Serve on the defendant copies of the acts or documents annexedoto the petition, and the fact that the petition mentions that they form .part of it does not vary this rule of practice. C. P. 175.; The claim of the plaintiff is satisfactorily proved, and the judgment must be affirmed.

Judgement affirmed.